Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendments to the claims dated 10/5/2021 are acknowledged.  Claims 29-58 are pending and subject to prosecution.  Claims 29, 35-36, 38-40, 44, 50, and 53-58 are amended.
 The Terminal Disclaimer filed 10/5/2021 over US Patent 10,091,983 is acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to the claims dated 10/05/21 are sufficient to overcome the objections to the claims dated 07/08/2021.  All objections to the claims are WITHDRAWN.
In light of Applicant’s amendments to the claims and the Terminal Disclaimer over US Patent No. 10,091,983 dated 10/05/21 all rejections of record are WITHDRAWN.

CLAIMS
Independents claims 29, 40, 44 and 55 are drawn to methods of cryopreservation of an organotypically cultured skin equivalent, wherein the organotypically cultured skin equivalent is treated in a cryopreservation solution comprising glycerol – in a single step-, excess cryopreservation solution is removed, and the organotypically cultured skin equivalent is frozen. Claims 29 and 40 require wherein the glycerol is in an amount of about 21-45% of the cryoprotectant solution. Claims 44 and 55 require wherein the glycerol is in an amount of about 37.5-62.5% of the cryoprotectant solution.
The art does not teach or suggest a method as claimed.  Claims 29-58 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633